336 A.2d 580 (1975)
WILMINGTON FIBRE SPECIALTY COMPANY, Employer, Appellant,
v.
Helene RYNDERS, Employee, Appellee.
Supreme Court of Delaware.
Argued January 13, 1975.
Decided April 9, 1975.
Stephen P. Casarino of Tybout, Redfearn & Schnee, Wilmington, for employer, appellant.
Oliver V. Suddard, Wilmington, for employee, appellee.
Before HERRMANN, C. J., and DUFFY and McNEILLY, JJ.
PER CURIAM:
The determinative questions presented in this workmen's compensation case are (1) whether loss of use of any member or part of the body resulting from pain is compensable under 19 Del.C. § 2326(g); and (2) whether there was substantial evidence sufficient to support the findings of the Industrial Accident Board.
The Superior Court held (316 A.2d 229) that pain may properly be considered in determining loss of use under 19 Del.C. § 2326(g), and that there was substantial evidence sufficient to support the findings of the Board.
We agree with those conclusions.
*581 Loss of use resulting from pain caused by an industrial accident is compensable under 19 Del.C. § 2326(g), whether such pain is attributable to organic or psychogenic factors. See Sturgill v. M & M, Inc., Del.Supr., 329 A.2d 360 (1974).
Affirmed.